Rakestraw, J.
This is an attempted appeal from the LaPorte Circuit Court.
*194The petitioner filed in the LaPorte Circuit Court a verified petition for a writ of habeas corpus. In this petition, he alleged that on a plea of guilty to a charge of robbery, he was committed to the Indiana State Prison for a term of not less than ten years nor more than twenty-five years by the Lake County Criminal Court on September 11, 1962. From an order of the LaPorte Circuit Court denying his- petition, he has attempted to appeal to this court.
The matters alleged in his petition concern the right to counsel at all stages of the proceedings, being held in the Lake County jail for a period of approximately two months, a claim that the pre-sentence investigation report was not proper or adequate, and a claim that he was denied the right to question the witnesses.
Even if we were to assume that every fact stated in the petition were true, the LaPorte Circuit Court still would not have jurisdiction to grant a writ of habeas corpus. So far as the petition discloses, the judgment of the Lake County Criminal Court and the commitment made thereunder were valid orders of a court having appropriate jurisdiction.
The judgment of the LaPorte Circuit Court in denying petitioner’s petition is affirmed.
Myers, C. J., Jackson and Arterburn, JJ., concur. Achor, J., not participating.
Note. — Reported in 214 N. E. 2d 174.